Order entered July 2, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-12-01399-CV

   SEARCY FERGUSON AND THE ESTATE OF MARGARET MILLER, Appellants

                                                V.

              THE PLAZA HEALTH SERVICES AT EDGEMERE, Appellee

                          On Appeal from the 44th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-10-13192

                                            ORDER
       The Court has before it appellants’ June 27, 2013 unopposed motion for extension of

time to file reply brief. The Court GRANTS the motion and ORDERS that any reply brief be

filed by July 23, 2013.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE